WALTER K. JOHNSON,                    )    Davidson Chancery
                                      )    No. 96-3153-III
      Plaintiff/Appellant,            )
                                      )
VS.                                   )
                                      )
TENNESSEE DEPARTMENT OF
CORRECTIONS,
                                      )
                                      )
                                      )
                                           Appeal No.      FILED
                                           01A01-9710-CH-00586
      Defendant/Appellee.             )                   September 23, 1998

                                                      Cecil W. Crowson
                  IN THE COURT OF APPEALS OF TENNESSEE
                                                    Appellate Court Clerk
                       MIDDLE SECTION AT NASHVILLE

      APPEAL FROM THE CHANCERY COURT OF DAVIDSON COUNTY
                    AT NASHVILLE, TENNESSEE

              HONORABLE ELLEN HOBBS LYLE, CHANCELLOR




Walter K. Johnson, #94955
R.M.S.I., Unit 6, A-123
7475 Cockrill Bend Road
Nashville, Tennessee 37209-1010
PRO SE/ PLAINTIFF/APPELLANT

John R. Miles, #13346
Counsel for the State
Civil Rights & Claims Division
Cordell Hull Bldg., Second Floor
425 Fifth Avenue North
Nashville, Tennessee 37243-0488
ATTORNEY FOR DEFENDANT/APPELLEE,


                             AFFIRMED AND REMANDED.



                                      HENRY F. TODD
                                      PRESIDING JUDGE, MIDDLE SECTION




CONCUR:
WILLIAM C. KOCH, JR., JUDGE

CONCURS IN SEPARATE OPINION:
BEN H. CANTRELL, JUDGE
WALTER K. JOHNSON,                             )      Davidson Chancery
                                               )      No. 96-3153-III
       Plaintiff/Appellant,                    )
                                               )
VS.                                            )
                                               )
TENNESSEE DEPARTMENT OF                        )
CORRECTIONS,                                   )      Appeal No.
                                               )      01A01-9710-CH-00586
       Defendant/Appellee.                     )



                                     OPINION
       The captioned petitioner, a prisoner in the custody of the Tennessee Department of

correction, has appealed from the judgment of the Trial Court dismissing his “Petition for a

Declaratory Judgment”, which is, in reality an action seeking review of an administrative

decision of the Department regarding sentence credits. The grounds of the dismissal were

twofold:



        1.      Application for judicial review was not filed within 60 days after final action of

the administrative agency as required by T.C.A. § 4-5-322(b)(1), and



        2.      Failure to state a claim for which relief can be granted because the “sentence

credits” sought by petitioner are not matters of right but of discretion by the administrative

authorities. T.C.A. § 41-21-236(a)(2) and (3).



        The petition was filed in the Trial Court on October 7, 1996. It does not specify the date

on which the Department made a declaratory ruling or refused to do so.



        The petition exhibits two letters from the department which are relevant to the timeliness

of the petition to the Trial Court. The first is dated April 3, 1996, denying a declaratory order.

The second, dated August 5, 1996, responds to a second request for declaratory order by referring

to the April 3, 1996 letter.




                                               -2-
       It is clear that more than 60 days elapsed from April 3, 1996 to October 7, 1996.



       The Trial Court has no jurisdiction to consider any application for relief from an

administrative decision unless the application for relief is filed with the Trial Court within 60

days after the date of the administrative action from which relief is sought. T.C.A. § 4-5-322.



       In the absence of a motion for re-consideration, the administrative agency has no power

to extend the time for application for judicial review by reiterating its former action.



       Absent jurisdiction of the Trial Court, to address the merits of the application, this Court

has no jurisdiction to review the rulings of the Trial Court upon the merits of the controversy.



       The judgment of the Trial Court is affirmed. Costs of this appeal are taxed to the

appellant. The Trial Court deferred the payment of Trial Courts costs and tax until disposition

of the appeal. The cause is remanded to the Trial Court for entry and enforcement of its

judgment against the petitioner for trial court costs and litigation tax.




                          AFFIRMED AND REMANDED.


                                                __________________________________
                                                HENRY F. TODD
                                                PRESIDING JUDGE, MIDDLE SECTION

CONCUR:


____________________________
WILLIAM C. KOCH, JR., JUDGE



CONCURS IN SEPARATE OPINION:
BEN H. CANTRELL, JUDGE




                                              -3-
-4-